       Case 4:20-cv-00829-BSM Document 7 Filed 08/13/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

MARLON MALLORY                                                             PLAINTIFF
ADC #142660

v.                         CASE NO. 4:20-CV-00829-BSM

AARON SMITH                                                               DEFENDANT

                                    JUDGMENT
     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 13th day of August, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
